Mr. Presiding Jttstioe W aterman delivered the opinion of the court. This was a bill to have declared null and void a certain judgment against defendant in error rendered by a justice of the peace. The decree in pursuance of the prayer of the bill, entered upon the hearing of the cause, is in part as - follows : “ This case having come on to be heard upon bill of complaint herein, and the answer of the defendants thereto, the replication of complainant to said answer, and the proofs, oral, documentary and written, taken and filed in said cause, and having been argued by counsel for the respective parties, now, therefore, on consideration thereof, the court finds, on the 13th day of November, 1899, the defendant, Emil A. W. Johnson, acting as a justice of the peace in the County of Cook and State of Illinois, rendered a certain judgment against the complainant for the sum of $124.90 and costs of suit, and that the said justice of the peace, at the time of the rendition of said judgment, was without jurisdiction to render said judgment against the complainant, and that the said judgment is null and void and of no effect.” The decree contains findings of fact which are sufficient to sustain the decree rendered by the Superior Court. The finding is of an ultimate fact deduced from law and fact. That such finding is proper and sufficient to sustain a decree is held by the Supreme Court in an able opinion by Mr. Justice Mulkey, reported in Binkert v. Wabash Ry. Co., 98 Ill. 205, 214-215. To the same effect is the case of Secrist v. Petty, 109 Ill. 188, 190-192, and McKee v. Supervisors of Champaign County, 53 Ill. 477. If dissatisfied with such finding, and claiming, as plaintiffs in error do, that they are wrong, they should have had the evidence preserved by a certificate thereof. A judgment rendered by any court without having jurisdiction so to do is void. Whether the attack upon the judgment was by parol or written evidence can not be told in the absence of vany showing of the nature of the proof adduced. Presumably it was such as warranted the court taking the action it did. The defendant in error did not take an appeal from the judgment, apparently because he did not know of the judgment until it was too late for an appeal therefrom. The decree of the Superior Court is affirmed.